 

Exhibit 10.1

 



[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[***],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Skyline Oil, LLC

1517 Grove Drive

Alpine, Utah 84004

 



June 28, 2012 via email



 

Richfield Oil & Gas Company

 

Attn:Douglas C. Hewitt

President & CEO

 

 

Re:Moroni Prospect, Sanpete County, Utah

 

 

Dear Doug,

 

This agreement shall replace any and all prior agreements between Richfield Oil
& Gas Company, and its predecessors or affiliates, (“Richfield”) and Skyline
Oil, LLC (“Skyline”) covering any acreage or wells or any other oil and gas
interests whatsoever in Sanpete County, Utah (“Agreement”). Skyline and
Richfield may be referred to individually as a “Party” and collectively as the
“Parties”. Richfield is aware and acknowledges Skyline is entering into an
agreement (“[***] Agreement”) with [***] (“[***]”) covering the undivided
interest in oil and gas leases and the Moroni #1 Well and that Richfield is
entitled to an assignment in accordance with this Agreement. The [***] Agreement
is a confidential document. This Agreement shall set forth the agreement of the
Parties in relation to the undivided interests in which Richfield is entitled to
an assignment from Skyline related to the [***] Agreement, and other matters
between the Parties.

 

1.Lands Covered

 

Exhibits B and C attached hereto and made a part hereof illustrate and describe
the lands covered by this Agreement subject to the conditions and limitations
set forth herein. Lands in Exhibit B shall be referred to as B Area and lands in
Exhibit C shall be referred to as C Area. There is no Exhibit A to this
Agreement.

 



 

 

 



2.Oil and Gas Leases

 

Skyline owns 100% working interest record title in all oil and gas leases it
currently owns in the areas defined herein. Skyline has acquired, and shall
continue to acquire, oil and gas leases covering lands in the B Area at
Skyline’s expense. Skyline agrees to acquire oil and gas leases covering up to
20,000 net mineral acres in the B Area at Skyline’s expense. If for any reason
Skyline is unable to acquire oil and gas leases covering 20,000 net mineral
acres in the B Area by September 30, 2012, Skyline will acquire oil and leases
in Area C until Skyline fulfills its commitment to Richfield to acquire oil and
gas leases covering 20,000 net acres at Skyline’s expense. Such oil and gas
leases covering the first 20,000 net mineral acres acquired and assigned by
Skyline in B Area and/or C Area as provided, shall be referred to herein as the
“Richfield 20,000”. Richfield hereby accepts its assignment of its interest in
the Richfield 20,000 acknowledging that prior to assignment of the Richfield
20,000 to Richfield from Skyline, such leases shall be included in the [***]
Agreement as a result of Skyline’s record title interest in such leases.
Richfield acknowledges that [***], or its affiliates, shall be operator of such
leases and the Moroni #1 well. Skyline shall assign a 5% working interest to
Richfield in the Richfield 20,000 as provided for herein subsequent to entering
into the [***]Agreement. Upon assignment of the Richfield 20,000 from Skyline to
Richfield, if not previously reserved, Skyline shall reserve an overriding
royalty interest in each oil and gas lease acquired, equal to the difference
between the Lessor’s reserved royalty, and any other burdens, and 18%,
proportionately reduced by the mineral interest covered by such oil and gas
lease. The Skyline Overriding Royalty shall burden the interests of the Parties
in proportion to their respective working interest in each lease. Such
overriding royalty interest reserved by Skyline shall be referred to as the
“Skyline Overriding Royalty Interest”.

 

The Skyline Overriding Royalty Interest shall be reserved by Skyline pursuant to
a form of reservation or conveyance acceptable to Skyline, but which, among
other things: (a) expressly allows [***], and any other leasehold working
interest owner burdened by such Skyline Overriding Royalty Interest, (and its,
or their, successors and assigns) to pool the interests in the leases, (b) shall
be subject to and bear its proportionate share of all taxes and post-production
costs, but would otherwise be calculated in a manner consistent with the
calculation of the applicable lessor’s royalty under the applicable lease, and
(c) will only apply to any renewal or extensions of leases taken by any Party
during the term of this Agreement.

 

Once the assignment from Skyline to Richfield of the Skyline 20,000 is made, the
B Area and C Area shall no longer be applicable and Skyline shall have no
further obligations to Richfield to acquire and assign interests in oil and gas
leases to Richfield.

 

Richfield shall assign all of its right, title and interest in the Chad Wood
Lease which contains 52 net acres, to Skyline as part of this Agreement, subject
to review of the lease and title by Skyline before Closing Date and Richfield
and Skyline mutually agree that the consideration value of this lease is
$350,000. The Chad Wood Lease is not in part of B Area or C Area. This lease is
not subject to the [***] Agreement.

 



 

 

 



3.Consideration

 

The Closing of this Agreement shall be on or before, June 30, 2012, or as soon
as possible thereafter but no later than July 10, 2012 (“Closing Date”). The
effective date of this agreement shall be June 30, 2012. Skyline shall pay the
sum of $1,600,000 cash by wire transfer or check to Richfield as consideration
for this Agreement. As additional consideration, Skyline shall transfer to
Richfield 2,000,000 shares of Richfield common stock owned by Skyline. Skyline
has entered into an agreement with MacKov Investments to purchase its one half
percent interest in the 320 acres and the Moroni #1AXZH well for the sum of
$54,231, and Skyline shall close on it’s agreement with MacKov Investments or
before the Closing Date.



 



4. Moroni #1 AXZH Well (API 43-039-30007) (“Moroni #1”)         Richfield
acknowledges hereby, that prior to the date of this Agreement Skyline has
prepaid to Richfield $25,000 and the Parties agree that this $25,000 prepayment
will become a non-refundable deposit if the Closing Date does not occur by July
10, 2012. The prepayment is for the following:      a. Obligations owed to
Richfield by Skyline:             i. Oil Purchase for Richfield portion for its
50% ownership of the oil currently in Moroni #1 oil tanks $  8,125           ii
Equipment purchase from Richfield for its 50%         interest in Moroni #1
equipment with exception of separator $31,490            iii Joint interest
Billing owed by Skyline on Moroni #1due Richfield $12,885             Sub-total
$52,500           b. Obligations owed to Skyline by Richfield:             i.
Purchase Skyline’s 50% interest in separator $12,500               ii Skyline’s
50% interest of $30,000 bond $15,000                 Sub-total $27,500          
    Total Net Prior Payment to Richfield by Skyline $25,000



 

  



 

 

  

 

Richfield acknowledges and approves that [***] shall own 90% of 100% working
interest in the Moroni #1 and the Richfield 20,000, and shall be operator
thereof as provided for herein, upon closing the [***] Agreement with Skyline.
Richfield shall own a 5% undivided interest in Moroni #1 and the Richfield
20,000 as a result of this Agreement. Skyline shall own the remaining 5%
undivided interest in Moroni #1 and the Richfield 20,000 as a result of this
agreement.5. Science Data Sharing

 

The Parties agree to share geological data and geochemistry data covering the
Richfield 20,000 in their possession or control as of the date hereof or
subsequently obtained, subject only to the conditions of any third party license
agreements.

 

6. Operations

 

Operations on or involving the Richfield 20,000 shall be conducted in accordance
with the [***] Agreement.

 

7. Counterpart Execution.

 

This Agreement may be executed in counterpart and scanned and emailed, and each
counterpart scanned and emailed shall be deemed an original for all purposes and
shall be binding upon each Party executing the same. The Parties agree to
provide each other original signature copies via mail for their files.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of June 28,
2012.

 

RICHFIELD OIL & GAS COMPANY

 

By: /S/: Glenn G. MacNeil

 

Name: Glenn G. MacNeil

 

Title: Chief Financial Officer

 

SKYLINE OIL, LLC

 

By: /S/: Michael P. Russon

 

Name: Michael P. Russon

 

Title: Managing Member

 

EXHIBITS:

 

“B” Map of B Area

 

“C” Map of C Area

 



 

 

 

[v319913_ex10-1last2x1x1.jpg]


--------------------------------------------------------------------------------

[v319913_ex10-1last2x2x1.jpg]
